Title: To Thomas Jefferson from Richard O’Brien, 29 January 1808
From: O’Brien, Richard
To: Jefferson, Thomas


                  
                     Esteemed Sir, 
                     Philadelphia. January 29th. 1808.
                  
                  The merchants and traders of this City has been expecting to hear more on the Subject of Mr. Danas resolutions which will enable or oblige the American Commerce to be navigated by native raised Seamen so as to exclude alltogether the employment of British—Quarantined seized or forigners in general, not to be employed in either our Ships of war, or Mercht Vessels—
                  Laws should be enacted to oblige and aid the merchants and owners of Vessels to have an apprentice or two to each Craft or Vessel up to 50 tons and to every sea Vessel an apprentice to every 75 tons so that on this plan a ship of 300 tons would have 4 apprentices—
                  and Govt. at first to aid the merchants in the print of the Sea: examine, as allso to establish maratime Schools to teatch Boys to read and write and learn some ideas of navigation
                  This would for ever do away the irritation and system of impressments. As by laws and regulations to this purport no forigners of any nation Could be employed under our Commercial flag. we should allso have a national flag
                  Certainly it is not good policy to have at least the ⅓d. of the mariners of all our forign Commerce navigated by British Subjects and partly by those of forigners of most nations. if we should have a war, our Vessels in some instances will be run away with. you will have an enemie on board and it will take the half crew to watch the other half—and is our honour interests coasts ports cities &c. to be trusted or defended by such men—The subjects of an Enemie—or the deserters of forign nations that has got into our Seaports to avoid the wars in Europe and tempted under our flag by high wages of 24₶ per month.
                  Proportion or average of Seamen in the U States Seaports as Viz — Port of new york, the one half of the mariners of said port is British Subjects of a residence of 4, 3, or 2 years. the ¼th is Americans the rest is deans, Swedes dutch french &c.
                  in Philadelphia the ⅓d. of the Crews is British the ⅓d. Americans ⅓d. is of all other nations—
                  in Baltimore the ½ is British the rest Americans and mixed with Seamen of all other nations—Norfolk ditto as Baltimore—
                  Charlestown & Savannah & New Orleans—The ¾ths. of their Crews is British Born Subjects—
                  The Northirn States has but Very few British employed in their Commerce—and if the usage of impressments was finished the new England States would furnish in a few years double the number of Seamen that they do at present but the more by Custom Usage or Bad policy we encourage or employ British and other forigners in our Sea Service the more we Exclude our own native born Citizens from Being Seamen—
                  this idea or system will not exclude the emigration from Europe to the united States. The Europians Can become land Citizens but not maratime Citizens and you will perceive the good policy resulting to the united States from the adoption of this System.
                  Observe that Seamen in all maratime States is a main part of national defence and from our Situation they must be a Very essential and important Consideration to the UStates native Crews have native attachments. that all your high wages and good laws Can never imbibe or ingraft The Same love in the mind of an adopted Mariner or Child that the native has
                  I do not hesitate to declare and firmly belive that in one year by the adopting this System but that our whole Commerce from Portland to Norfolk but that the UStates would furnish the native means of maning and navigating all our Commerce—
                  all our native Seamen Should be registered—and those—Certificates or ineffectual Sailors Meditteranean planed passports or protections Should be furnished by different tribunals to the present System in order to authenticate officially—that the Crews is native American Maratime Citizens
                  at present any runaway Sailor gets himself or landlord or some body to be found to go with him to a 25 Cent Justice of peace and Swear That the Applicant is An American Born or resident 6 years—he gets his Certificate and goes to The Custom house there gets another 25 Cent Baptizing paper. This enables him to Ship as an American Sailor Citizen—he thus is put on the Shiping Articles, and Should he have no Certificate, he Borrows one from a Brother Far returned from a voyage and passes by said name if detected—or Known by The British or informs of himself—as often is the Case. This invalidates of Course the whole protections of the remainder of the Crew—
                  our shiping articles should be a different document to what they are and when Closed Should have an official Seal and Certificate of a notary of public or Collector Thereto.
                  But as they are at present they are of no official weight or use—only to mention or designate the names and monthly wages or advance of Sailors wages. in fact Sir we want a reform on this tack. A uniformity in the national flag a new one all the different States bills of lading and other Sea documents should be on one uniform System—
                  Could I supose that you did not Comprehend me fully I should be more particular in detail. but I presume it must be evident to you Sir the Necesity and policy of the System that this alludes to
                  Note it is allowed for the British to be legal to take from under our flag a Bale of goods enemies property does not this give them the right to take their own men, but observe that they whilst in one of Their ports takes 3. of Their once Seamen or Subjects out of An American Vessel The same time Said Vessel might take in a Cargo of British Subjects for this Country. it Should first be illegal for an English Subject to emigrate to The UStates before that it would be illegal to take him from An American Vessel after he became a Subject Or Citizen. but as I observed it is our policy that Our Seamen Should be natives and emigrants to only become land resident Citizens Of The United States—
                  The Constitution Should grow with The Country and as the hull of the Ship United States is double as large at present as it was 20 years past it is evident that the proportions of Masts yards &c. Should allso by in proportion to the land Hull the Ship US.
                  You may depend On the Soundings I give you in this detail God Guide you to Steer the true Course That will Carry the good Ship United States into The Lattd. & Longd. of peace honour & prosperity ever prays Sincerely 
                  Yours respectfully
                  
                     Richd. OBrien 
                     
                  
               